Citation Nr: 0017308	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-49 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, evaluated as 10 percent disabling, for the 
period from May 9, 1989 to June 1, 1995.

2.  Entitlement to an increased rating for service-connected 
hypertension with myocardial infarction and renal 
insufficiency, evaluated as 30 percent disabling, for the 
period from June 1, 1995.

3.  Entitlement to an effective date prior to May 9, 1989 for 
service connection for hypertension.

4.  Entitlement to an effective date prior to June 1, 1995 
for a 30 percent rating for hypertension with myocardial 
infarction and renal insufficiency.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
October 1957.  

This appeal arises from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In October 1996, the RO evaluated the 
veteran's hypertension (which was service-connected by the 
Board in June 1996) as 10 percent disabling, and assigned an 
effective date of May 9, 1989.  The veteran appealed the 
issue of entitlement to an earlier effective date for service 
connection.  In January 1997, the RO denied a claim of 
entitlement to a higher rating for hypertension, and denied a 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU).  The veteran appealed 
both denials.  In June 1997, the RO increased the veteran's 
evaluation for hypertension (recharacterized as "myocardial 
infarction with hypertension and renal insufficiency"), from 
10 to 30 percent, and assigned an effective date of December 
13, 1996.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).   The RO also affirmed its denials of the claims for 
TDIU and the claim for an effective date prior to May 9, 1989 
for service connection for hypertension.  The veteran 
appealed the issue of entitlement to an effective date prior 
to December 13, 1996 for a 30 percent evaluation for 
hypertension.  (The RO appropriately styled the issue as one 
of an earlier effective date rather than part of the 
increased rating claim [which would be styled a rating in 
excess of 10 percent for hypertension, from May 9, 1989 
through May 31, 1995, and to a rating in excess of 30 percent 
thereafter] because the rating was increased to 30 percent, 
in part, on the basis of the RO's grant of service connection 
for additional disability [history of a myocardial infarction 
and renal insufficiency], which did not become effective 
until June 1, 1995.  The veteran's claim for an earlier 
effective date for the 30 percent rating is essentially based 
on his assertion that there is medical evidence of heart 
disease dated prior to June 1, 1995.  Thus, the Board will 
also adjudicate the claims of entitlement to a rating in 
excess of 10 percent for hypertension, from May 9, 1989 to 
June 1, 1995; and entitlement to an earlier effective date 
for a 30 percent rating for hypertension with myocardial 
infarction and renal insufficiency, as separate claims.)  In 
December 1997, the RO granted the claim for an effective date 
prior to December 13, 1996 for a 30 percent evaluation for 
hypertension, and assigned an effective date of June 1, 1995.  
The RO also denied the claim for entitlement to an effective 
date prior to May 9, 1989 for service connection for 
hypertension.  

The Board notes that in June 1997, the RO granted service 
connection for transient ischemic attacks (TIA's), evaluated 
as 10 percent disabling, and assigned an effective date of 
December 5, 1990.  In December 1997, the RO granted a claim 
of entitlement to an effective date prior to December 5, 1990 
for service connection for transient ischemic attacks 
(TIA's), and assigned an effective date of May 9, 1989.  The 
RO also denied a claim of entitlement to a higher rating for 
TIA's, evaluated as 10 percent disabling.  The RO apparently 
determined that a notice of disagreement had been received as 
to these issues, and issued a supplemental statement of the 
case in September 1998 notifying the veteran that he must 
submit a substantive appeal as to these issues within 60 days 
in order for an appeal to proceed on them.  However, a 
substantive appeal was not received as to either claim.  
These claims are therefore not before the Board at this time.  
See 38 C.F.R. §§ 20.200, 20.202 (1999).  

In his notice of disagreement, received in February 1997, the 
veteran requested a hearing.  However, in a statement 
received by the RO in September 1997, the veteran stated that 
he wished to withdraw his request for a hearing.  See 
38 C.F.R. § 20.702(e) (1999).  Accordingly, the Board will 
proceed without further delay.
The veteran's claims of entitlement to an increased rating 
for service-connected hypertension with myocardial infarction 
and renal insufficiency, evaluated as 30 percent disabling, 
for the period from June 1, 1995; and a total disability 
rating based on individual unemployability due to service-
connected disability are the subject of the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  For the period from May 9, 1989 to June 1, 1995, the 
veteran's hypertension is not shown to have been productive 
of diastolic pressure predominantly 110 or more with definite 
symptoms.

2.  In an unappealed decision, dated in February 1963, the RO 
denied a claim of entitlement to service connection for 
hypertension.

3.  On September 25, 1989, the RO received a formal claim of 
entitlement to service connection for hypertension; VA 
medical evidence associated with the claims files in December 
1989 shows that the veteran was treated for hypertension no 
earlier than May 9, 1989.

4.  In a June 1996 rating decision, the Board granted service 
connection for hypertension; in June 1996 the RO evaluated 
the veteran's hypertension as 10 percent disabling, and 
assigned an effective date for service connection for 
hypertension of May 9, 1989.  

5.  In December 1997, the RO assigned an effective date of 
June 1, 1995 for a 30 percent rating for service-connected 
hypertension with myocardial infarction and renal 
insufficiency; the evidence shows that the veteran met the 
criteria for a 30 percent rating for hypertension with 
myocardial infarction and renal insufficiency no earlier than 
June 1, 1995.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the period from May 1989 to June 1, 
1995, for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1999).

2.  The RO's February 1963 decision, which denied a claim of 
entitlement to service connection for hypertension, became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

3.  The criteria for an effective date prior to May 9, 1989 
for service connection for hypertension have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.157, 3.400 
(1999).

4.  The criteria for an effective date prior to June 1, 1995 
for a 30 percent rating for service-connected hypertension 
with myocardial infarction and renal insufficiency have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating

Service connection for hypertension was granted by the Board 
in June 1996.  This disability was subsequently the subject 
of rating decisions by the RO in June 1996 and June 1997, 
which assigned a 10 percent rating for the period from May 9, 
1989 to June 1, 1995, and a 30 percent rating for the period 
from June 1, 1995.  The veteran has appealed the issue of 
entitlement to a higher rating.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a case 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

By rating decision in July 1996, the RO evaluated the 
veteran's service-connected hypertension as 10 percent 
disabling.  The RO assigned an effective date of May 9, 1989.  
In June 1997, the RO increased the veteran's rating for his 
hypertension to 30 percent, and assigned an effective date of 
for the 30 percent rating.  Accordingly, the issue is whether 
a rating in excess of 10 percent for hypertension is 
warranted for the period from May 9, 1989 to June 1, 1995.  
(The issue of whether a rating in excess of 30 percent is 
warranted from June 1, 1995 to the present is addressed in 
the REMAND part of this decision.)   

The Board notes that the schedule for rating 
disabilities have been revised with respect to the 
regulations applicable to cardiovascular disabilities, 
effective January 12, 1998.  62 Fed. Reg. 65207-224 
(1997).  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 317 
(1991).  However, as the new rating criteria was not 
effective until January 12, 1998, the new criteria is 
not applicable to evidence dated prior to that time.  
38 U.S.C.A. § 5110(g) (West 1991).  In short, a later, 
liberalizing law may not be applied to a claim prior to 
the effective date of the liberalizing law.

I.  Rating in Excess of 10 Percent (May 9, 1989 to June 1, 
1995)

The Board initially notes that the veteran's medical records 
include records from the Mt. Sinai Hospital, dated in 1977, 
which are remarkable for a medical history of hypertension 
since about age 16.  The diagnoses included morbid obesity 
and hypertension.  Records from the Euclid General Hospital, 
dated in 1984, show that he underwent a vertical banding 
gastroplasty for control of morbid obesity.  The diagnoses 
included morbid obesity and hypertension.  Records from the 
Huron Road Hospital, dated in November 1987, show treatment 
for a transient ischemic attack.

The veteran's hypertension is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7005.  Under the provisions of 
the Rating Schedule (as in effect prior to January 12, 1998), 
hypertensive vascular disease (essential arterial 
hypertension) manifested by diastolic pressure predominantly 
110 or more with definite symptoms warrants a 20 percent 
evaluation.  Diastolic pressure predominantly 100 or more 
warrants a 10 percent evaluation.  A note provided that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The relevant evidence includes VA outpatient treatment 
reports, dated between 1989 and May 1995, which show that the 
veteran was periodically treated at a hypertension clinic, 
and that he was on medication for hypertension.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension May 9, 
1989 to June 1, 1995.  Although VA outpatient treatment 
reports provide numerous blood pressure readings for the 
veteran, these records show that there are very few diastolic 
readings of 110 or more.  Accordingly, as the overwhelming 
majority of the blood pressure readings taken are less than 
110 and thus, do not show that the relevant criteria have 
been met, an evaluation in excess of 10 percent for 
hypertension under DC 7101 (as in effect prior to January 12, 
1998), is denied.

II.  Earlier Effective Dates

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (1999).  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  The date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1).  The Court has held that 38 
C.F.R. § 3.157(b)(1) does not require the veteran to identify 
the report as a claim or to identify the benefits sought.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

A.  Effective date prior to May 9, 1989 - Service Connection 
for Hypertension

The veteran argues that he is entitled to an effective date 
prior to May 9, 1989 for service connection for hypertension.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160(d).

An RO decision in February 1963 denied a claim of service 
connection for hypertension.  Notice of this decision was 
mailed to the veteran by cover letter, dated February 26, 
1963.  Handwritten notations on the cover letter indicate 
that the notice was returned because the veteran had moved, 
and that the notice was to be resent when a valid address was 
received from the veteran.  There is no indication that the 
veteran gave notice of a current address until 1980.  In such 
cases, the veteran bears the burden of keeping VA apprised of 
his whereabouts, and "there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  There was no appeal, and 
the RO's decision became final.  38 U.S.C.A. § 7105(c).  

On September 25, 1989, the RO received the veteran's 
application to reopen his claim for hypertension.  Given the 
foregoing, the veteran's service connection claim, received 
by the RO on September 25, 1989, was a "reopened" claim.  
See 38 C.F.R. § 3.160(e) (1999).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R.           §§ 3.109, 3.156, 
3.157, and 3.160(e) shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  Thus, as a reopened claim, the earliest date for 
which entitlement to service connection for hypertension 
could normally be granted is the date of receipt of the 
veteran's claim, which is September 25, 1989.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

However, in this case it appears that another regulation is 
for application.  Under 38 C.F.R. § 3.157(b)(1), the general 
rule regarding effective dates is reiterated, that is, the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.157(a).  However, once a formal claim for compensation has 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of hospitalization 
by VA will be accepted as an informal claim for increase or 
to reopen.  38 C.F.R. § 3.157(b)(1).  For reports prepared by 
a non-VA hospital where the veteran was maintained at VA 
expense, the date of admission to the hospital is accepted as 
the date of receipt of claim if VA maintenance was authorized 
prior to admission.  38 C.F.R. § 3.157(b)(2), (3).  For non-
VA reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  Id.

In this case, it appears that in November and December 1989, 
VA outpatient treatment reports, and non-VA medical treatment 
records were received.  The non-VA medical records, from 
Euclid General Hospital, Huron Road Hospital and Mt. Sinai 
Hospital, are dated between 1977 and 1987, and show that the 
veteran had hypertension.  Such records cannot amount to an 
informal claim which would serve as a basis for an earlier 
effective date for service connection as they were not 
received by the RO until after May 9, 1989.  See 38 C.F.R. 
§ 3.157(b)(2), (3).  For the same reason, the Board notes 
that records received from the Social Security Administration 
(SSA), received in July 1997, which indicate that the veteran 
had hypertension as of October 1987, may not serve as a basis 
for an earlier effective date for service connection.  Id.
As for the VA records, these records included a report, dated 
May 9, 1989, which showed that the veteran received treatment 
for hypertension.  This is the earliest VA report showing 
treatment for hypertension.  The RO interpreted the May 9, 
1989 VA treatment report as an informal claim for service 
connection, and assigned an effective date for service 
connection for hypertension of May 9, 1989.  Citing 38 C.F.R. 
§ 3.157(b)(1).  Based on its review of the evidence, the 
Board agrees with the RO's determination that the earliest VA 
report showing treatment for hypertension is the May 9, 1989 
VA treatment report, and that the correct effective date for 
service connection for hypertension is May 9, 1989.  
Accordingly, the claim must be denied.

In reaching this decision, the Board has considered the 
veteran's argument, made in a letter received in February 
1998.  In this letter, the veteran essentially argued that a 
March 1996 Court decision, which vacated and remanded a June 
1994 Board denial of a claim for hypertension, warranted an 
effective date commensurate with the veteran's filing of his 
original claim for hypertension in 1963.  However, the Board 
can find no basis upon which to conclude that the Court's 
decision affects the finality of the RO's unappealed February 
1963 denial of service connection for hypertension.  The 
Court determined at that time that there was new and material 
evidence sufficient to reopen the veteran's claim.  Pursuant 
to that Court decision, a Board decision reopened the claim 
and granted service connection for hypertension, effective 
from the date of the reopened claim.  The Court and 
subsequent Board decision did not alter the 1963 RO decision, 
which had become final.  In this regard, the Board is bound 
inter alia by the VA regulations, see 38 U.S.C.A. § 7104(c) 
(West 1991), and under the circumstances it has no basis upon 
which to conclude that the RO's February 1963 denial of his 
claim for hypertension is not final, or that an effective 
date for service connection prior to May 9, 1989 is 
warranted.   

B.  Effective Date Prior to June 1, 1995 for 30 Percent 
Rating, Hypertension

The veteran argues that he is entitled to an effective date 
prior to May 9, 1989 for service connection for hypertension 
with myocardial infarction and renal insufficiency, and an 
effective date prior to June 1, 1995 for his 30 percent 
rating for hypertension with myocardial infarction and renal 
insufficiency.

The veteran was granted service connection for hypertension 
in a Board decision, dated in June 1996.  The RO subsequently 
evaluated the veteran's hypertension as 10 percent disabling, 
and assigned an effective date of May 9, 1989.  The veteran 
timely appealed the issue of entitlement to an increased 
rating for his hypertension, and this claim was in appellate 
status at the time of a hearing officer's June 1997 decision.  
In that decision, the hearing officer determined, in essence, 
that service connection was warranted for myocardial 
infarction and renal insufficiency, and that the criteria for 
a 30 percent evaluation for "hypertension with myocardial 
infarction and renal insufficiency" had been met under 
38 C.F.R. § 4.104, DC 7005.  The RO then reviewed the 
evidence, and assigned an effective date of December 13, 
1996.  In December 1997, the RO granted an earlier effective 
date for the veteran's 30 percent rating, and determined that 
the correct effective date was June 1, 1995.  

In reaching its December 1997 decision assigning an effective 
date of June 1, 1995, the RO reviewed the evidence for the 
earliest evidence of a myocardial infarction. The RO 
determined that the earliest evidence of myocardial 
infarction was found in an electrocardiogram (ECG) 
(alternatively referred to as an "EKG") report, dated June 
1, 1995.  This report noted an abnormal ECG when compared to 
a January 1993 ECG, and "possible inferior infarct, age 
undetermined."  

Under 38 C.F.R. § 4.104, DC 7005, a 30 percent rating is 
warranted for arteriosclerotic heart disease: following 
typical coronary occlusion or thrombosis, or with history of 
substantiated anginal attack, ordinary manual labor feasible.  

Apart from the June 1995 VA ECG report, the relevant medical 
evidence is found in VA outpatient treatment reports, dated 
between 1989 and May 1995, which show that the veteran was 
periodically treated at a hypertension clinic, and that he 
was on medication for hypertension.  These records do not 
show substantiated anginal attacks, myocardial infarction or 
renal dysfunction.  To the extent that they contain evidence 
of TIA's, the Board notes that the veteran has been granted 
service-connection for TIA's as a separate disability, and 
that these symptoms therefore are not compensable under his 
evaluation for hypertension with myocardial infarction and 
renal insufficiency.  See 38 C.F.R. § 4.14.

As stated in part I.B. supra, the earliest significant 
evidence of symptoms implicating a 30 percent rating is the 
evidence of myocardial infarction found in the June 1, 1995 
VA ECG report.  Accordingly, the criteria for a 30 percent 
rating are not shown until that date (at the earliest).  
Based on the foregoing, the Board finds that the correct 
effective date for the veteran's 30 percent rating for 
hypertension with myocardial infarction and renal 
insufficiency is June 1, 1995, and that the claim for an 
effective date prior to June 1, 1995 for a 30 percent rating 
for hypertension with myocardial infarction and renal 
insufficiency must be denied.

In reaching this decision, the Board has considered the 
veteran's argument as presented in a letter received in June 
1997, in support of his claim that an effective date prior to 
June 1, 1995 is warranted for his 30 percent rating for 
hypertension with myocardial infarction and renal 
insufficiency.  Specifically, it has been argued that he was 
admitted to a VA hospital on March 22, 1995 for a heart 
attack, and that the criteria for a 30 percent rating is 
therefore warranted as of that date.  The veteran has 
submitted photocopies of a prescription bottle which 
indicates that he received a prescription for nitroglycerin 
on March 22, 1995.  The VA medical records show that the 
veteran's nitroglycerin prescription was actually issued on 
March 17, 1995, but there is no accompanying clinical 
evidence to show that the  medication was prescribed for 
heart disease.  The RO was not able to locate a record of the 
claimed treatment.  Accordingly, the claim for an effective 
date prior to June 1, 1995 for the 30 percent rating must be 
denied.






ORDER

A rating in excess of 10 percent for service-connected 
hypertension for the period from May 9, 1989 to June 1, 1995 
is denied.

An effective date prior to May 9, 1989 for service-connection 
for hypertension is denied. 

An effective date prior to June 1, 1995 for a 30 percent 
rating for service-connected hypertension with myocardial 
infarction and renal insufficiency is denied.


REMAND

                                                            
I.  TDIU

The appellant is claiming entitlement to a total disability 
rating (100%) based on individual unemployability.   

In order to establish service connection for TDIU, there must 
be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad  v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (1999).

The Board initially notes that VA regulations establish 
objective and subjective standards for an award of total 
rating based on unemployability.  When the veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  

In this case, the veteran is service connected for transient 
ischemic attacks with cognitive deficit, and hypertension 
with myocardial infarction and renal insufficiency, with each 
disability evaluated as 30 percent disabling.  The combined 
rating for his service-connected disabilities is 50 percent.  
Therefore, the appellant does not meet the percentage 
requirements for a total disability rating under section 
4.16(a).  He is therefore precluded by law for consideration 
for a total disability based on individual unemployability 
rating under section 4.16(a).  

However, if the evidence in a particular case shows that a 
veteran is nevertheless unemployable by reason of his 
service-connected disabilities, the RO may, under section 
4.16(b) submit the case for consideration by the Director, 
Compensation and Pension Service.  Neither the RO nor the 
Board is authorized to grant benefits under section 4.16(b), 
but they may consider whether a case warrants referral for 
extra-schedular consideration by the Director, Compensation 
and Pension Service, because they have determined that a 
appellant is unemployable due to service-connected 
disabilities and that the case therefore warrants such 
referral.  Floyd v. Brown, 9 Vet. App. 88, 95-96 (1996); 
Bagwell v. Brown, 9 Vet. App. at 338-39 (1996).

Here, the evidence is mixed.  One page in an August 1996 VA 
hospital report notes that the veteran was employable.  
However, another page of this report indicates that the 
veteran was unemployable because of hypertension, 
cerebrovascular disease, dyspnea and obesity.  An April 1997 
letter from Dr. Wright states that the veteran has an 
"exercise tolerance of approximately across the room."  
Also of note, the veteran has been granted service connection 
for transient ischemic attacks with cognitive deficit.  
Finally, records from the Social Security Administration 
indicate that the veteran was awarded disability benefits, at 
least in part, based on a psychological report containing 
Axis I diagnoses of schizo-affective disorder, depressed 
type, and borderline intellectual functioning.  The Board 
notes that although the veteran is not service connected for 
obesity, a schizo-affective disorder, or borderline 
intellectual functioning, the claims files do not currently 
contain an opinion which dissociates these conditions from 
his service-connected disabilities.  In such cases, where the 
inability to work may be caused by nonservice-connected and 
service-connected disability, the benefit-of-the-doubt 
doctrine is for consideration.  See Martin v. Brown, 4 Vet. 
App. 136, 140 (1993). 

A review of the supplemental statement of the case, dated in 
September 1998, shows that the RO determined that a referral 
was not warranted as there were no exceptional factors or 
circumstances associated with the veteran's disabilities.  
After a thorough review of this case, the Board concludes 
that the RO has failed to provide an adequate statement of 
reasons or bases to support its decision not to refer this 
matter to the Director, Compensation and Pension Service, for 
consideration of an extraschedular rating evaluation. 38 
C.F.R. § 4.16(b) states that "[t]he rating board will include 
a full statement as to the veteran's . . . employment 
history, educational and vocational attainment and all other 
factors having bearing on the issue."  Accordingly, the RO 
should reconsider the appellant's service-connected 
disabilities in the context of his employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, and to provide the appellant 
with a full statement of these factors, in accordance with 
due process requirements, and their impact on the 
determination as to whether the appellant is able to attain 
and maintain gainful employment.  38 C.F.R. § 4.16(b) (1999).

II.  A rating in excess of 30 percent for hypertension with a 
history of a myocardial infarction and renal insufficiency 

In June 1997, the RO effectively service connected two 
conditions (myocardial infarction and renal insufficiency) 
and rated them together with the veteran's hypertension.  
Specifically, the RO increased the veteran's evaluation for 
what it recharacterized as "myocardial infarction with 
hypertension and renal insufficiency," from 10 to 30 
percent.  Review of the September 1998 supplemental statement 
of the case shows that the RO determined that the first 
evidence of possible heart disease was found in a June 1, 
1995 electrocardiogram (EKG).  The RO evaluated the veteran's 
disability under another diagnostic code, specifically, 
38 C.F.R. § 4.104, DC 7005.  The RO assigned an effective 
date of June 1, 1995 for the 30 percent rating.

The relevant medical evidence includes VA outpatient 
treatment reports, dated between June 1995 and April 1999, 
which show that the veteran continued to receive periodic 
treatment at a hypertension clinic, and that he was on 
medication for hypertension.  

A VA EKG report, dated June 1, 1995, shows that the veteran 
had a normal sinus rhythm and an old inferior infarct.  

A VA exercise tolerance test, dated in June 1995, shows that 
the veteran had to be taken off at two MET's due to severe 
hypertension (270/120).  There were no EKG changes of 
myocardial ischemia at very low workload.  There was no chest 
pain.  The report notes extreme functional aerobic 
impairment.

The August 1996 VA hospital report shows that the veteran was 
treated for a transient ischemic attack in which the symptoms 
resolved in minutes.  He reported that his last TIA had been 
in 1990.  He was asymptomatic on presentation, and there were 
no deficits on examination.  He was noted to weigh over 300 
pounds, and it was stated that magnetic resonance angiography 
(MRA) and magnetic resonance imaging (MRI) could not be 
performed due to his size.  The examiner stated that the 
veteran's symptoms probably came from postural hypertension.  

A VA hypertension examination report, dated in December 1996, 
shows that the veteran reported no history of renal disease.  
He did not complain of chest pain, but did report shortness 
of breath.  The diagnoses were severe hypertension, status 
post myocardial infarction, and status post transient 
ischemic attacks.  

A VA heart and hypertension examination report, dated in 
March 1998, shows that the examiner noted that the veteran 
gave no history consistent with angina and that the history 
of a prior myocardial infarction was very equivocal.  On 
examination, the veteran's blood pressure was 220/120.   
Physical examination was largely unremarkable except for 
massive obesity.  Cardiac examination revealed distant heart 
sounds, but was otherwise unremarkable.  A multigated 
angiogram (MUGA) revealed normal LV (left ventricle) function 
with an ejection fraction of 68 percent, and without regional 
wall motion abnormalities.  The examiner noted the veteran's 
medical history and the results of testing, to include 
Persantine sestamibi and echocardiogram, and concluded that 
there was no evidence of prior myocardial infarction, and no 
clinical evidence of coronary disease.  The examiner further 
stated that although there was some chest pain with some 
features suggestive of angina, on the whole the history was 
atypical.  The examiner further stated that the veteran's 
shortness of breath was the result of his hypertension and 
massive obesity.  In an addendum, dated in August 1998, the 
examiner provided additional explanation for his conclusions.

VA myocardial performance imaging test results, dated in 
March 1998, show that there was normal left ventricular 
ejection fraction (LVEF) function at rest of 58 percent.  The 
impression was small area of mild ischemia at the basal 
portion of the infero-lateral wall.  A VA cardiac blood pool 
imaging test report, dated in April 1998, shows that the LVEF 
was 65 percent, with the normal value stated as greater than 
or equal to 50 percent.  The impression was normal 
biventricular function at rest.
 
A VA genitourinary examination report, dated in March 1998, 
shows that the examiner noted that the veteran's blood 
pressure was exacerbated by his severe obesity and that the 
combination of elevated blood pressure and his obesity limits 
his physical activity.

The claims files contain two letters from J. T. W., M.D., 
dated in April 1997 and July 1998, which show that the 
physician reported that the veteran had a history of four 
previous TIA's as well as angina.  He further stated that the 
veteran had significant and substantial hypertensive and 
atherosclerotic cardiovascular disease, and sequela from his 
morbid obesity, as well as renal insufficiency secondary to 
hypertension.  The physician added that the veteran's 
exercise tolerance is "approximately across the room."

A VA myocardial performance imaging (MPI) test report, dated 
in October 1999, contains impressions of mild distal 
anteroseptal reversible defect, representing a small area of 
myocardial versus differences in attenuation artifact, 
probable inferior wall attenuation, and normal left 
ventricular ejection fraction at 55 percent.
The veteran has also been service-connected for renal 
dysfunction.  Under 38 C.F.R. § 4.115a (1994 & 1999), a 60 
percent rating is warranted for: Albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 40 
percent disabling under diagnostic code 7101.  In this case, 
the veteran's hypertension is not rated as 40 percent or more 
disabling.  With regard to albumin and edema, a VA 
genitourinary examination report, dated in March 1998, shows 
that the veteran's serum albumin was 3.4gm/dl, with the 
normal  range reported as 3.5-5.5, and minimal edema at the 
ankles was noted in a VA hypertension report dated in 
December 1996. 

In this case, the veteran's shortness of breath has been 
attributed, in part, to his hypertension, and there are some 
subjective complaints of dizziness and syncope.  He was 
unable to complete an ETT due to his hypertension, and it 
appears that no further testing has therefore been attempted.  
While there is clinical evidence indicating a prior 
myocardial infarction by EKG criteria and an April 1997 
medical statement includes a diagnosis of atherosclerotic 
cardiovascular disease, a subsequent March 1998 VA heart and 
hypertension examination report shows that the examiner 
concluded that there was no evidence of prior myocardial 
infarction, and no clinical evidence of coronary disease, and 
there is no medical evidence of congestive heart failure or 
marked enlargement of the heart, confirmed by X-ray or 
clinical findings.  As for the veteran's blood pressure, it 
was recorded as 220/120 during his March 1998 VA heart 
examination.  However, the claims files contain numerous VA 
outpatient treatment and examination reports, dated between 
January 1998 and April 1999, which contain many blood 
pressure readings with diastolic readings of well under 120.

As noted above, there is medical evidence of record 
indicating that the veteran is unemployable and unable to 
perform light manual labor.  It is not clear, however, how 
much of the veteran's shortness of breath and inability to 
ambulate for any appreciable distance without becoming short 
of breath is due to hypertension, heart disease or obesity. 
It is the Board's judgment that a more current VA 
compensation examination is warranted to address this matter.   
 
Therefore, the case is REMANDED to the RO for the following 
development:

1.  The appellant should be asked to 
provide a list of those who have treated 
him for his service-connected transient 
ischemic attacks with cognitive deficit, 
and hypertension with myocardial 
infarction and renal insufficiency, 
during the pendency of this appeal.  The 
RO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims file. These 
records should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day- 
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The RO should afford the veteran 
comprehensive VA examinations by 
appropriate specialists in order to 
determine the current extent and degree 
of impairment associated with his 
service-connected transient ischemic 
attacks with cognitive deficit, and 
hypertension with myocardial infarction 
and renal insufficiency.  The examiner 
should note any signs of congestive heart 
failure or cardiac hypertrophy.  Any 
indicated special testing and studies 
should be undertaken.  The claims files 
and a separate copy of this remand should 
be made available to the examiners in 
conjunction with the examinations.  Any 
opinions expressed as to the severity of 
the veteran's transient ischemic attacks 
with cognitive deficit, and hypertension 
with myocardial infarction and renal 
insufficiency, found on examination must 
be accompanied by a complete rationale.

The examiner must determine, to the 
extent that is possible, whether the 
veteran's shortness of breath is due to 
hypertension, heart disease, obesity, or 
some other condition.  The examiner must 
also opine whether it is at least as 
likely as not that the veteran's 
hypertension with a history of heart 
disease and renal insufficiency precludes 
light manual labor, and, after reviewing 
the veteran's social and industrial 
history, opine whether it is at least as 
likely as not that the veteran is 
precluded from all forms of substantially 
gainful employment, consistent with his 
education and employment background, due 
solely to his service-connected 
disabilities (transient ischemic attacks 
with cognitive deficit, and hypertension 
with myocardial infarction and renal 
insufficiency).   

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
a rating in excess of 30 percent for 
hypertension with a history of a 
myocardial infarction and renal 
insufficiency and a TDIU.  The RO should 
consider whether separate ratings are 
warranted for the veteran's hypertension 
with a history of a myocardial infarction 
and renal insufficiency.

If all of the benefits sought on appeal are not granted, the 
veteran should be furnished a supplemental statement of the 
case.  He should also be given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim.  The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

